DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on February 22, 2021 in which claims 1-20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: The present invention relates to Archiving NAS servers to the cloud.  The closest prior art Parkison; Brian Christopher; et al. (US 2014/0006354), is directed to EXECUTING A CLOUD COMMAND FOR A DISTRIBUTED FILESYSTEM, however Parkinson either singularly or in combination, fail to anticipate or render obvious the recited features “A method of archiving NAS (network attached storage) servers, the method comprising: receiving a request to archive a NAS server in a data storage system, the NAS server including a set of multiple file systems, each of the set of file systems of the NAS server deployed on a respective, locally-backed volume in the data storage system; in response to receiving the request, establishing a respective replication session on each of the locally-backed volumes, each replication session designating (i) a replication source as a respective one of the locally-backed volumes and (ii) a replication target as a respective cloud-backed volume, the cloud-backed volume backed by storage in a cloud-based data store; and after the replication sessions have updated the cloud-backed volumes with contents from the locally-backed volumes on which the file systems of the NAS server are deployed, performing a group snapshot operation, the group snapshot operation generating, at a particular point in time, a snapshot of each of the cloud-backed volumes, each snapshot providing a new volume backed by the cloud-based data store, the snapshots generated by the group snapshot operation together providing an archived, point-in-time version of the NAS server, wherein each of the replication sessions is a snapshot-shipping replication session configured to update a respective cloud-backed volume with contents of a respective locally-backed volume on a periodic basis” Specifically providing replication sessions including snapshot-shipping replications configured to update a respective cloud-backed volume with its content to a respective locally backed volume on a periodic basis, all being done based on after replication sessions that have updated cloud-backed volumes with contents on which the files systems of the NAS servers are deployed performing a group snapshot operation according to a particular point in time..
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-20 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Clarkson (US 2016/0036623) relates to AUTOMATIC CLOUD-BASED DISASTER RECOVERY SYSTEM specifically by including a monitoring module 430 to verify control data 300 includes a remote replication session group identifier associated with cloud-based storage 150; frame serial numbers, volume (or device) serial numbers (VOLSERs), UCB identifiers, and/or SYM addresses associated with source containers 140 and/or restoration devices 170; a target frame serial number; storage group volume (or device) assignments.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/ANGELICA RUIZ/Primary Examiner, Art Unit 2158